Citation Nr: 0311182	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an effective date earlier than June 9, 
1994, for the award of a total disability rating on the basis 
of individual unemployability due to service-connected 
disabilities.  

2.  Entitlement to an increased evaluation of post-traumatic 
stress disorder, rated as 30 percent disabling by the initial 
rating decision of November 1991.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1967 
to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In a decision dated August 26, 1997, the Board granted an 
earlier effective date of June 9, 1994, for the award of an 
increased rating from 30 to 70 percent disabling for post 
traumatic stress disorder (PTSD), and for a total disability 
rating on the basis of individual unemployability due to 
service-connected disabilities (TDIU).  The veteran appealed 
the Board's decision to the United States Court of Veterans 
Appeals (the United States Court of Appeals for Veterans 
Claims on and after March 1, 1999) (hereinafter "the Court").  
In March 1999, counsel for the appellant and VA filed a joint 
motion to vacate and remand the Board's decision of August 
1997.  By Order of the Court dated in March 1999, the Court 
vacated and remanded the Board decision which denied an 
effective date prior to June 9, 1994 for a TDIU rating.  The 
appeal as the remaining issue (entitlement to an effective 
date for an increased rating of 70 percent for PTSD prior to 
June 5, 1995) was dismissed.  

In December 1999, the Board remanded the case to the RO for 
further development.  The requested development was completed 
in part.  

The December 1999 Board Remand directed the RO to issue a 
statement of the case addressing the June 1992 notice of 
disagreement with the November 1991 rating decision.  This 
has been accomplished and a substantive appeal has been 
received.  


REMAND

The December 1999 Board Remand requested that the veteran's 
VA Vocational Rehabilitation folder be appended to the claims 
folder.  This has not been done.  The Court has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders and that VA has a duty to ensure compliance with the 
terms of the remand.   Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the case must be returned so the RO can 
associate the VA Vocational Rehabilitation folder with the 
claims folder.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, the RO issued a VCAA 
letter in November 2002.  Unfortunately, it told the veteran 
what evidence was needed to support claims for service 
connection and increased rating.  It did not discuss the 
evidence needed for an earlier effective date.  

An earlier effective date may be based on an informal claim.  
VA regulations provide that:  
Report of examination or hospitalization 
by Department of Veterans Affairs or 
uniformed services.  The date of 
outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.  The date of 
a uniformed service examination which is 
the basis for granting severance pay to a 
former member of the Armed Forces on the 
temporary disability retired list will be 
accepted as the date of receipt of claim.  
The date of admission to a non-VA 
hospital where a veteran was maintained 
at VA expense will be accepted as the 
date of receipt of a claim, if VA 
maintenance was previously authorized; 
but if VA maintenance was authorized 
subsequent to admission, the date VA 
received notice of admission will be 
accepted.  The provisions of this 
paragraph apply only when such reports 
relate to examination or treatment of a 
disability for which service-connection 
has previously been established or when a 
claim specifying the benefit sought is 
received within one year from the date of 
such examination, treatment or hospital 
admission.  
38 C.F.R. § 3.157(b)(1) (2002) (Emphasis added).  

It is observed that service connection has already been 
established for PTSD; however, claims as to the effective 
date for the increased rating of 70 percent for PTSD were 
dismissed by the Court.  Such claims are no longer within the 
jurisdiction of the Board.  Cf. Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996) "any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits."  

The other basis to accept a VA medical record as an informal 
claim is when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In this case, a letter from 
the veteran's attorney, specifying the benefit sought (TDIU) 
was received on June 9, 1995.  The attorney specified that 
the veteran was claiming individual unemployability due to 
service-connected disability in accordance with 38 C.F.R. 
§ 4.16.  (A completed claim form was received in November 
1995.)  Thus, any VA medical record which relates to the 
service-connected disability (PTSD) in the year before June 
9, 1995, can be considered as an earlier informal claim.  
With this in mind, the Board has reviewed the VA medical 
records.  It appears that the veteran has received frequent 
treatment for disabilities for which service connection has 
not been established, but there is a VA Mental Hygiene Clinic 
note dated August 1, 1994 that discusses the symptoms and 
extent of the veteran's service-connected PTSD.  

Further review does not disclose any other VA medical records 
of the service-connected PTSD during the year before the 
claim was received on June 9, 1995.  There is a note dated on 
June 6, 1994, but this would be more than a year before the 
claim was received on June 9, 1995.  Thus, the August 1, 1994 
VA clinical note can be accepted as the date of claim.  

The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  
38 U.S.C.A. § 5100(b)(2) (West 2002).  

It should be noted that benefits do not automatically go back 
one year from the date of claim.  Rather, the law gives a 
claimant a year in which to notify VA of an increase, for 
benefits to be effective when the increase occurred.  If the 
claimant waits more than a year, he has missed the deadline 
set by law, and benefits become effective the date the claim 
is received.  The regulations mirror the law providing that 
the effective dated for an increase will be the "date of 
receipt of claim or the or date entitlement arose, which ever 
is later."  38 C.F.R. § 3.400(o) (2002) (Emphasis added).  
Thus, if entitlement arose more than a year before the claim 
was received, the effective date would be the date the claim 
was received.  Consequently, it is necessary to review the 
medical records to see if there is evidence of increased 
disability in the year before August 1, 1994.  Unfortunately, 
not all the records for this period are on file.  After the 
June 6, 1994 VA clinical note, there is nothing until 1992.  
This seems inconsistent with the other records on file, as 
there are extensive records of treatment before and after 
this period.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the earlier effective date claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish.  The 
veteran and his attorney should be 
specifically told to identify, by date, 
any communication which they feel is an 
earlier "claim specifying the benefit 
sought" - TDIU.  They should be 
specifically told to identify, by date, 
any VA medical record which they feel may 
be an earlier informal claim.  They should 
be specifically told to identify, by date, 
or submit, competent evidence of an 
increase during the year before the 
informal claim was received.  

2.  Any existing Chapter 31 Vocational 
Rehabilitation Folders, including the 
Counseling Folder, should be obtained, and 
legible copies of these folders or the 
files themselves should be associated with 
the claims folder.  If there is no such 
folder, the RO should so state.  

3.  VA clinical records from October 1992 
to June 1994 should be obtained and 
associated with the claims folder.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


